Citation Nr: 1523974	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-07 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for 
service-connected degenerative disk disease with degenerative arthritis of the lower lumbar spine prior to March 1, 2003.  

2.  Entitlement to an earlier effective date prior to March 1, 2003 for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from January 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In April 2015, the Veteran's representative submitted additional private treatment records along with a waiver of initial consideration by the RO.  

In a brief dated in May 2015, the Veteran's representative indicated that the Veteran no longer wishes to pursue an increased rating for his lumbar spine disability for the period from March 1, 2003.  As such, the issue on appeal is limited to the initial rating period prior to March 1, 2003.   


FINDINGS OF FACT

1.  Throughout the initial period prior to March 1, 2003, the Veteran's degenerative disk disease with degenerative arthritis of the lower lumbar spine more nearly approximated severe lumbosacral strain.

2.  A claim for TDIU was received on December 20, 2001.  

3.  The schedular criteria for a TDIU are met from December 20, 2001; the competent and credible evidence of record establishes that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation as of that date.  





CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating for degenerative disk disease with degenerative arthritis of the lower lumbar spine prior have been met from December 20, 2001 to February 28, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, 5295 (effective prior to September 26, 2003).

2.  The criteria for an effective date of December 20, 2001, for entitlement to a TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a March 2002 letter informed the Veteran of the evidence required to substantiate the claim for service connection for a back condition and informed him of his and VA's respective duties for obtaining evidence.  A July 2009 rating decision granted service connection for degenerative disk disease with degenerative arthritis of the lower lumbar spine.  The Veteran's claim for a higher initial rating stems from his disagreement with that rating decision.  The RO did not provide the Veteran with additional notice regarding the claim for a higher initial rating.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91. The RO issued an SOC in January 2013 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

 VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran was afforded VA examinations of his lumbar spine in April 2002 and November 2008.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Initial Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 , 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Rating Criteria

The rating criteria pertaining to back disabilities were revised during the course of the Veteran's appeal.  The provisions of VA's Schedule for Rating Disabilities pertaining to intervertebral disc syndrome were revised effective September 23, 2002, and other amendments of the Schedule, addressing disabilities of the spine were revised effective September 26, 2003.  When regulations are changed during the course of the veteran's appeal, the criteria that are to the advantage of the veteran should be applied.  However, if the revised regulations are more favorable to the veteran, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).  As the Veteran's representative has indicated that the Veteran wishes to limit his appeal to the time period prior to March 1, 2003,  the revised provisions that went into effect on September 26, 2003 may not be considered.  

Prior to September 26, 2003 limitation of motion of the lumbar spine was rated according to Diagnostic Code 5292.  A maximum rating of 40 percent was assignable for severe limitation of motion.  38 C.F.R. § 4.71a , DC 5292 (2003).

Prior to September 26, 2003, lumbosacral strain was rated according to Diagnostic Code 5295.  A maximum 40 percent evaluation was assignable for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (2003).

The Board has considered other potentially applicable Diagnostic Codes in effect prior to September 26, 2003.  In this case, however, there was no evidence of complete bony fixation (ankylosis) of the spine (Diagnostic Code 5286) or ankylosis of the lumbar spine (Diagnostic Code 5289).  Therefore, these diagnostic codes do not apply and will not be further addressed.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (2003). 

Prior to September 23, 2002, intervertebral disc syndrome was rated under Diagnostic Code 5293.  A 40 percent rating was assignable for severe intervertebral disc syndrome with recurring attacks and intermittent relief.  A maximum rating of 60 percent was assignable for pronounced intervertebral disc syndrome with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.72, Diagnostic Code 5293 (2001).

Effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome, but continued to evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, DC 5243 now governs ratings of intervertebral disc syndrome.

As of September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5293 (2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initial Rating for Degenerative Arthritis of the Lumbar Spine

A July 2009 rating decision granted service connection for degenerative disk disease with degenerative arthritis lower lumbar spine, residual of back injury and assigned a 20 percent rating from December 20, 2001.  

The Veteran seeks a higher initial rating in excess of 20 percent for his lumbar spine disability.  In a May 2015, the Veteran's attorney asserts that a higher rating is warranted under either Diagnostic Code 5293 or 5295.  The Veteran's attorney further asserts that the evidence shows recurrent attacks of intervertebral syndrome with little intermittent relief and symptoms of sciatic neuropathy with characteristic pain and muscle spasm, which meet the criteria for a 60 percent rating under Diagnostic Code 5293. 

Private chiropractic treatment records from Dr. K.S., dated in November 1996, indicate that the Veteran initially complained of low back pain and stiffness with varying intensities.  His current reported symptoms included low back pain, stiffness, decreased mobility, pain down his legs and muscle spasms.  He reported exacerbations.  Physical examination of the lumbar spine showed rigid lumbar vertebra.  The Veteran had forward flexion to 30 degrees and extension to 0 degrees.  He had lateral rotation and lateral flexion of 15 degrees.  There were no spasms of the paraspinal muscles.  There was no sensory defect.  Knee jerk was 1+.  Achilles tendon reflex was 1+.  Muscle strength of both legs was graded 5/5.   

A private treatment record from Dr. H.H., M.D., dated in December 1996, reflects that the Veteran reported difficulty with sitting and standing.  An x-ray of the lumbosacral spine showed disc space narrowing of L4-5 and L5-S1.  There was no evidence of fracture, dislocation or destructive lesions.  The pedicles and sacroiliac joints appeared intake.  The soft tissues showed no unusual densities.  An impression of disc space narrowing of L4-5 and L5-S1 was noted.  
A private treatment record from Dr. I.A.C., M.D., dated in January 1998, reflects that the Veteran reported low back pain in the morning.  He had no leg complaints other than his left knee.  The Veteran reported that walking was okay but reported difficulty with standing and sitting.  The Veteran denied numbness and denied pins and needles.  Examination showed that reflexes of the knee and ankle were 2+.  Sensation was normal.  Power testing of the lower extremity was 5/5.  The Veteran could bend forward and extend minimally.  The impression was chondromalacia patella with low back pain.   

The Veteran had a VA examination in April 2002.  The Veteran reported stiffness of his lower lumbar region, which was worse in the morning.  The Veteran described non-radicular back pain.  He denied numbness or parasthesias.  

Upon physical examination, the Veteran's gait was antalgic.  No gross muscular atrophy was noted.  There was no gross muscle spasm.  There was minimal tenderness to palpation of the lumbar region.  The Veteran had forward flexion of the lumbar spine to 60 degrees.  He had extension to 20 degrees and lateral bending to 25 degrees bilaterally.  His deep tendon reflexes were symmetrical in the bilateral lower extremities.  Motor strength was 5/5 in the bilateral lower extremities.  Sensation of the lower extremities was intact.  

The above evidence establishes that, during the initial rating period prior to March 1, 2003, the Veteran's lumbar spine disability was manifested by painful motion, with forward flexion ranging from 30 degrees to 60 degrees and disc space narrowing of L4-L5, as shown on x-ray in December 1996.  Based upon these findings, the Board finds that the criteria for a 40 percent rating under Diagnostic Code 5295 have been approximated throughout the initial rating period from December 20, 2001 to February 28, 2003.  This is the maximum rating assignable under Diagnostic Code 5295.  

The Board finds that the evidence of record does not support the assignment of a rating in excess of 40 percent under any other diagnostic code.  The criteria for a 60 percent rating under Diagnostic Code 5293 are not met in this case.  The evidence does not more nearly approximate the criteria for a 60 percent rating under the criteria for intervertebral disc syndrome prior to September 23, 2002.  The evidence does not reflect objective findings of absent ankle jerk or other neurological impairment appropriate to the site of the diseased discs.  In this regard, the treatment records and VA examination noted normal reflexes and sensory function of the lower extremities.  The April 2002 VA examination reflects that the Veteran denied numbness and parasthesias.  Although the Veteran reported muscle spasm in 1996, there were no objective findings of muscle spasm shown in the 1996 private treatment record or the 2002 VA examination. 

The Board acknowledges the November 1996 chiropractic treatment record which listed diagnoses of spasm of muscles, spinal nerve root compression and radiculitis.  Nevertheless, the Board finds that a higher rating is not warranted based upon the list of diagnoses, as the record does not demonstrate objective findings of muscle spasm or radiculopathy.  

The criteria for a 60 percent rating under the revised criteria of Diagnostic Code 5293 are also not met, as the evidence does not show incapacitating of intervertebral disc syndrome having a total duration of at least six weeks during a 12-month period.  

In sum, the Board concludes that a 40 percent rating, but no higher, is warranted for degenerative arthritis of the lumbar spine for the entire initial rating period from December 20, 2001 to February 28, 2003, pursuant to Diagnostic Code 5295.  

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The schedular criteria adequately contemplate the impairment due to the Veteran's lumbar spine disability.  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.

In this case, there is marked interference with the Veteran's employment due to his service-connected degenerative disk disease with degenerative arthritis of the lower lumbar spine.  The Board has awarded a TDIU throughout the increased rating period from December 20, 2001, which fully recognizes the Veteran's impairment due to service-connected degenerative disk disease with degenerative arthritis of the lower lumbar spine.  

Accordingly, the Board finds that the schedular rating criteria are adequate to rate the Veteran's lumbar spine disability, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


Effective Date for TDIU

The Veteran's representative asserts that the criteria for entitlement to TDIU were met for the period from December 20, 2001 to February 28, 2003.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014). An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 
38 U.S.C.A. § 5110(b)(2) , 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

 A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a) (2014).  An informal claim must identify the benefits sought; and upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  Id.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the VA Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In this case, the schedular criteria of § 4.16(a) are met from December 20, 2001, the date on which the Veteran had least one disability rated as 40 percent disabling and sufficient additional disability to bring the combined rating to 70 percent or more. 

In his December 2001 claim, the Veteran indicated that he last worked in September 1996.  A VA treatment record dated in September 2001 reflects that the Veteran retired due to a re-injury of his back that left him unable to perform his work as a railroad car repairman.  

A report of a VA examination dated in April 2002 reflects that the Veteran reported that he was unable to continue to work.  He reported that he applied for and received occupational disability from the railroad secondary to his back condition.  

A VA examination dated in November 2008 noted that the Veteran reported that he was unemployed due to his physical disabilities.  

An October 2009 treatment report from East End Pain Management noted that the Veteran was disabled and unable to work because of his lower back condition.  

The evidence establishes that the Veteran's service-connected disabilities rendered him unable to maintain substantially gainful employment as of December 20, 2001, the date of his claim for service connection for PTSD and a back disability.  The schedular criteria of § 4.16(a) were met on December 20, 2001.  Although the Veteran last worked in 1996,  he was not service-connected for PTSD and degenerative disk disease with degenerative arthritis of the lower lumbar spine 
until December 20, 2001, the date of his claims for service connection.  Thus, the appropriate effective date for entitlement to TDIU December 20, 2001.  See Ross v. Peake, 21 Vet.App. 528, 534 (2008) (holding that the effective date for TDIU cannot be earlier than the date of claim for the service-connected disability that established entitlement to TDIU).  Accordingly, an effective date of December 20, 2001 is warranted for TDIU.








							(Continued on next page)
ORDER

From December 20, 2001 to February 28, 2003, a 40 percent rating is granted for degenerative disk disease with degenerative arthritis of the lower lumbar spine, subject to regulations governing the payment of monetary benefits.  

An effective date of December 20, 2001 for the award of TDIU is granted, subject to regulations governing the payment of monetary benefits.



							

____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


